  Case 18-15157         Doc 22     Filed 11/05/18 Entered 11/05/18 07:37:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15157
         TEARRA WASHINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/24/2018.

         2) The plan was confirmed on 07/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-15157        Doc 22       Filed 11/05/18 Entered 11/05/18 07:37:23                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $630.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $630.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $386.08
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $19.86
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $409.17

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured         728.00           NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA         832.66        832.66           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00       1,885.00      1,885.00           0.00       0.00
HZ CNAC                          Secured        1,600.00     10,267.33      10,335.00        169.15      51.68
HZ CNAC                          Unsecured      8,735.00            NA            NA            0.00       0.00
MBB                              Unsecured         436.00           NA            NA            0.00       0.00
MBB                              Unsecured         436.00           NA            NA            0.00       0.00
MBB                              Unsecured         290.00           NA            NA            0.00       0.00
MBB                              Unsecured         458.00           NA            NA            0.00       0.00
MBB                              Unsecured         436.00           NA            NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured            NA         728.28        728.28           0.00       0.00
SPRINT NEXTEL                    Unsecured         729.00        729.62        729.62           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,000.00     14,947.20      14,947.20           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-15157         Doc 22      Filed 11/05/18 Entered 11/05/18 07:37:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $10,335.00            $169.15             $51.68
 TOTAL SECURED:                                          $10,335.00            $169.15             $51.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,122.76                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $409.17
         Disbursements to Creditors                               $220.83

TOTAL DISBURSEMENTS :                                                                          $630.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
